


110 HR 3412 IH: Davis-Bacon Repeal

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3412
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. King of Iowa (for
			 himself, Mr. Hensarling,
			 Mr. Paul, Mr. Mack, Mr.
			 Pitts, Mr. Goode,
			 Mr. Bartlett of Maryland,
			 Mr. Akin, Mr. Pence, Mr.
			 Feeney, Mr. Culberson,
			 Mr. Conaway,
			 Ms. Foxx, Mrs. Cubin, Mr.
			 Coble, Mr. Sam Johnson of
			 Texas, Mrs. Musgrave,
			 Mr. Neugebauer,
			 Mr. Brady of Texas,
			 Mrs. Blackburn,
			 Mr. Flake,
			 Mr. McCarthy of California,
			 Mr. Miller of Florida,
			 Mr. Rohrabacher,
			 Mr. Deal of Georgia,
			 Mr. Broun of Georgia,
			 Mr. Gingrey,
			 Mr. Bishop of Utah,
			 Mr. Pearce,
			 Mr. Linder, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To repeal the wage rate requirements commonly known as
		  the Davis-Bacon Act.
	
	
		1.Short titleThis Act may be cited as the
			 Davis-Bacon Repeal
			 Act.
		2.Repeal of
			 Davis-Bacon wage requirementsSubchapter IV of chapter 31 of title 40,
			 United States Code, is repealed.
		3.Reporting
			 requirements repealSection
			 276c of title 40, United States Code, is repealed.
		4.Effective date
			 and limitationThe amendments
			 made by sections 2 and 3 shall take effect 30 days after the date of the
			 enactment of this Act but shall not affect any contract in existence on such
			 date of enactment or made pursuant to invitation for bids outstanding on such
			 date of enactment.
		
